USDC IN/ND case 1:19-cv-00502-HAB-SLC document 99 filed 07/29/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

FORD MOTOR CREDIT COMPANY,                     )
LLC,                                           )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       Cause No. 1:19-CV-502-HAB
                                               )
FINCANNON FORD, INC., et al.,                  )
                                               )
       Defendants.                             )

                                     OPINION AND ORDER

       This matter comes before the Court on Plaintiff’s Motion to Release Replevin Bond and

Request for Expedited Hearing. (ECF No. 93). Plaintiff asserts, generally, that since liability has

been shown as to all Defendants except one, it is entitled to the release of a $2,346,587.62 replevin

bond filed in early 2020. Defendant Fincannon Ford, Inc. (“Fincannon”) disagrees, arguing that,

until a monetary judgment is entered, the bond should stand. (See ECF No. 98). The Court agrees

with Fincannon and will deny the motion.

A.     Procedural History

       Plaintiff sued in late 2019 alleging that Defendants breached various contracts related to

the financing of vehicle inventory at Defendants’ car dealership. The suit asserted claims for

replevin of its collateral, breach of contract, breach of guaranty, and conversion. Near the outset

of the case, the parties agreed that Plaintiffs could take possession of the collateral—consisting

mostly of Fincannon’s vehicle inventory—upon the posting of a replevin bond in the amount set

forth above. Plaintiff posted the bond and took possession of the collateral. Plaintiff asserts that it

has since sold the collateral “in a commercially reasonable manner.” The proceeds of that sale

were then applied to Defendants’ claimed indebtedness.
USDC IN/ND case 1:19-cv-00502-HAB-SLC document 99 filed 07/29/21 page 2 of 3


        In the interim, the litigation has gone swimmingly for Plaintiff. It obtained default

judgment on liability against two Defendants. (ECF No. 63). It also obtained summary judgment

on liability against Fincannon. (ECF No. 84). All that remains of this litigation, at least as for

Fincannon1, is a trial on damages.

B.      Legal Analysis

        As both parties note, the replevin bond is subject to the requirements of Indiana Code § 32-

35-2-21. See Fed. R. Civ. P. 64(a) (applying state law to replevin actions filed in federal court).

That statute provides:

        Except as provided in subsection (c), the court may not issue an order of possession,
        with or without notice, in the plaintiff's favor in an action under this chapter until
        the plaintiff has filed with the court a written undertaking:

        (1) in an amount fixed by the court; and

        (2) executed by a surety to be approved by the court;

        to the effect that the plaintiff and the surety are bound to the defendant for the value
        of the property, as determined by the court, along with other damages the defendant
        may suffer if the property has been wrongfully taken from the defendant.

Ind. Code § 32-35-2-21(a).

        Replevin bonds are interpreted like any other contract. Shaver v. Kappellas, 83 Ind. App.

338, 146 N.E. 858, 859 (1925). The terms of the bond here state that Plaintiff and the bond issuer

are bound:

        upon condition that Plaintiff, in the above titled cause shall prosecute action of
        replevin against Defendants with effect and without delay, and that Plaintiff shall
        return the property to the Defendants if return thereof be adjudged, and in default
        of such delivery, for the payment of the assessed value of such property and for the
        payment of all damages for the taking and detention thereof, and for all costs that
        may accrue in this action, then this bond to be void, otherwise to remain in full
        force and effect . . . .


1
 A jury trial will also be held on Defendant Linda Mugmaw’s liability to Plaintiff under an alleged guaranty. (See
ECF No. 84 at 7–10).

                                                        2
USDC IN/ND case 1:19-cv-00502-HAB-SLC document 99 filed 07/29/21 page 3 of 3


(ECF No. 51-1 at 1–2) (all sic). The Court interprets this language as requiring the bond to be in

effect so long as the replevin action remains pending. This interpretation tracks Indiana law. Brown

v. Parker, 5 Blackf. 291, 292 (Ind. 1840) (“The action of replevin must be prosecuted to a

successful decision, otherwise it is no [sic] compliance with the condition of the replevin-bond.”).

       Plaintiff’s replevin action has not been prosecuted to a successful conclusion. Plaintiff still

must prove the amount, if any, of the damages it suffered because of Defendants’ conduct. Until

Plaintiff obtains a judgment for more than the value of the seized collateral, the purpose of the

bond has not been fulfilled. The request to release the bond is premature and is denied.

C.     Conclusion

       For these reasons, Plaintiff’s Motion to Release Replevin Bond and Request for Expedited

Hearing (ECF No. 93) is DENIED.

       SO ORDERED on July 29, 2021.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 3
